 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDone of the contractors on the jobsite, to change the assignment of thedisputed work from Orange and Rockland to Kempton. The recorddoes not support the charge.While the record does show a disagreement between Respondent andKempton regarding Kempton's alleged breach of their collective-bargaining agreement, this is a matter outside the scope of the presentproceeding.The only jurisdictional dispute, if any, which is sug-gested by this record relates to the assignment of the work in questionto employees of Orange and Rockland represented by the IBEWrather than to plumbers represented by the Respondent. However, thislast question was not the issue framed by the charge, it was not liti-gated at the hearing, and it therefore cannot constitute the essentialelement of the case against the Respondent.'Accordingly, as the record does not show a dispute within the mean-ing of Section 10(k) of the Act between Respondent and Carleton,the only issue which the formal documents called upon the Respondentto litigate, we shall grant its motion to quash the notice of hearing.[The Board quashed the notice of hearing.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order Quashing Notice of Hearing.'Local 450, International Union of Operating Engineers, AFL-CIO (The Austin Com-pany),119 NLRB 1424.Airesearch Manufacturing Company of Arizona,a Division ofthe Garrett Corporation'andInternational Union of Electri-cal,Radio and Machine Workers,AFL-CIO, Petitioner.CaseNo. 28-RC-957. June 15, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. W. Cherry, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].Upon the entire. record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'The name of the Employer appears as corrected at the hearing.137 NLRB No. 84. AIRESEARCH MFG. CO. OF ARIZ., DIV. OF GARRETT CORP.6332.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section2(6) and (7) of the Act.4.The Employer is a California corporation engaged in the develop-ment and manufacture of units and systems for use in aircraft andspace industries and by the United States Government. The opera-tion here involved is located at Phoenix, Arizona, and is devoted to thedevelopment and manufacture of turbomachinery, pneumatic controls,and electro or electromechanical assembly.The nature of the Em-ployer's operations is such that there may be some 600 to 700 activeproduct lines in production at any given time.However, the quantityof any single item produced is small, 100 being viewed as a largeorder.The majority of items are made to individual specificationsincluding test performance specifications.The developmental phasesof the work consist of modification and improvement of existing items,and, less frequently, the conception and development of new products.There are over 3,000 employees in the Phoenix division which isadministratively organized into 15 departments, the heads of whichreport to a vice president in charge of the division.The only em-ployees with whom we are concerned in this proceeding are in thefollowingdepartments :manufacturing,manufacturing controls,quality control and inspection, engineering and test laboratory, plantengineering and maintenance, and cafeteria.The employees fallwithin 15 labor grades which are uniform throughout the plant : holi-day, vacation, pension, and insurance benefits are the same for allemployees, and all nonsupervisory employees have access to the samegrievance procedure.Seniority is recognized on both a departmentaland a plantwide basis.A uniform labor relations policy is in effectthroughout the divisions of the corporation.The Petitioner seeks a unit consisting of "All production and main-tenance employees, including production inspectors and checkers, ex-cluding all technical, experimental, development and laboratory em-ployees, clerical, professional and office employees, and all super-visors and guards as defined in the Act." Both parties agree that aproduction and maintenance unit is an appropriate unit; they dis-agree, however, on the composition of such a unit.The Employercontends that some 425 additional employees should be included inthe unit.Such employees fall generally into the categories of (1)employees in the engineering and test laboratory, (2) clericals, (3)leadmen, and (4) cafeteria employees.Engineering and test laboratory employees:The vast majorityof all orders placed with the Employer contain performance testing 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecifications.The general processing of an order includes fabrica-tion of parts in the Employer's production or development machineshop, or purchase from outside vendors; inspection in accordance withinspection manuals set up by the quality control department; assemblyin the assembly groups; and some further static inspection.The itemsare then transported to the testing laboratory for functional testingas provided in the customer's specifications.Approximately 85 per-cent of the Employer's products are tested ; 93 percent of the testingbeing carried out in the laboratory.The laboratory testing is con-ducted in an area which is contiguous to the main factory of the plant,but separated therefrom by railroad tracks.Laboratory subdepartments Nos. 47-47, 47-60, 47-70, and 47-80 testa wide variety of valves, turbomachinery, and perform altitude,atmospheric,and flight vibrations tests.Employees in these severalsections are classified as laboratory test technicians, laboratory devel-opment technicians,and there is one classification of mechanic-laboratory assembly A.The entry classification is labor grade 8; theprogression from that class is four grade jumps to grade 12 and the re-maining classifications are in labor grade 14.In the standards laboratory (subdepartment 47-15) three instru-mentation technicians are employed.They calibrate, adjust, and cer-tify secondary standards on the basis of primary standards which havebeen certified by the Bureau of Standards.The instrumentation laboratory (subdepartment 47-40) employs 30to 35 employees who work in the mechanical and electronics fields.Their work consists of fabricating, maintaining, calibrating, and re-pairing the instrumentation used in both the production and labora-tory areas.The more highly classified employees fabricate new testequipment.The employees are classified as instrumentation develop-ment technicians, instrumentation engineering technicians, instru-mentation technicians, and laboratory development technicians.Theyare classified as grades 12, 14, and 15, and there is also a stock clerkgrade 7.The laboratory machine shop (department 47-25), also a subdepart-ment of the test laboratory, is located in the laboratory area.Theemployees in the shop, who number some 25, are classified as labora-tory and general machinists, toolroom grinder, layout and fabricationwelder, and stock clerk.They fabricate parts for test stands for usein the laboratory and also parts for equipment ordered by customersin order to conduct their own tests.Finally the subdepartment 47-22, known as the development assem-bly, is administratively and geographically a part of the laboratory,has some 20 employees classified as laboratory assembly mechanicsand engineering research mechanics, labor grades 12 and 14, respec-tively, and a grade 7 stock clerk.The employees assemble new or AIRESEARCH MFG. CO. OF ARIZ., DIV. OF GARRETT CORP.635modified turbines for qualification testing, make minor changes onproduction units, and assemble customers' testing equipment.A large portion of the record in this case was directed toward adduc-ing evidence concerning whether or not the disputed laboratory em-ployees are or are not "technical employees."While there are norequirements for specialized education for these jobs, many of theemployees have had various special courses.On the other hand,many employees possess the same basic skills as those whom the par-ties agree are included in the unit, though as a group they appear tobe more highly skilled.We do not doubt that many, though not allof such employees could be viewed as "technical" according to thecriteria previously established by the Board.'However, since ourdecision inThe She ffield Corporation,134 NLRB 1101, this distinc-tion, if found, would not alter our determination in this case.'For,inShe geldwe held that even though certain employees were found tobe technical, they would not automatically be excluded from a produc-tion and maintenance unit, but that the Board would look to certainadditional criteria in determining their unit placement.The criteriawere : "desires of the parties, history of bargaining, similarity of skillsand job functions, common supervision, contact and/or interchangewith other employees, similarity of working conditions, type of indus-try, organization of plant, whether the technical employees work inseparately situated and separately controlled areas, and whether anyunion seeks to represent technical employees separately."In the case before us the entire operation of the Employer is essen-tially technological, the testing function and the instrumentation uti-lized therein is an integral part of, and inextricably related to, thetotal production process.A product which has not been tested, orcould not meet test specifications would be as unfinished a product asone whose parts had not been fully assembled.Whatever conclusionmight be arrived at with respect to "experimental," "developmental,"and laboratory testing employees in other industries, development isa distinguishing feature, if not theraison d'etreof the Employer'sbusiness in the instant case. It therefore follows that employees en-gaged in testing are not by reason of their duties and functions such adistinct and homogeneous group as would justify constituting them aseparate appropriate unit.Moreover, the employees in issue who workin the various laboratory subdepartments have regular contacts withthe production and maintenance employees whom the parties haveagreed to include in the unit; some have transferred from jobs in reg-ular production and they may in turn progress to higher classifica-tions in production jobs; their position classifications, labor grade2 Litton Industries of Maryland, Incorporated,125 NLRB 722.3 Although Member Leedom did not join in theSheffield Corporationcase, he now feelshimself bound by it 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDratings, hours of work method of compensation, employee benefits,and working conditions are similar to those of employees concededlywithin the unit.We thus find that their interests are closely alliedto those of the other production and maintenance employees and ac-cordingly direct their inclusion in the unit.Clerical employees:The Petitioner seeks to exclude a number ofclericals located throughout the plant area while the Employer seeksto include them in the unit on the basis that they are plant clericals.The general clerk and the receiving clerk in the receiving departmentwork in partitioned offices located in the warehouse area. Such clerksdo the paperwork necessary to institute inspection of shipments re-ceived and also perform the paperwork required when an unsatis-factory shipment is returned to the vendors.They have contacts withthe receiving handlers and inspectors, are supervised by the receivingdepartment foreman, and have the same hours and punch the sametimeclocks as the other receiving department employees included inthe unit.The plant clerk in the shipping department works with the packersand checks the units being shipped.The shipping clerks type thenecessary forms.Their offices are located in the shipping area, theyare supervised by the shipping department foreman, work the samehours, and have the same working conditions as shipping employeesincluded in the unit.Production allocators and plant clerks employed in the shippingcontrols section also work in the shipping department area.Theseemployees are responsible for the final allocation of products to cus-tomers and they make changes in original customer orders accordingto needs, cancellations, modifications, etc.They spend a majority oftheir time on the shipping lines, come in contact with packers andinspectors, and are subordinate to a supervisor in the manufacturingcontrols department.Fabrication control is a subdepartment of manufacturing controlsand employees therein classified as card-tape machine operators, sched-ule coordinators, and production schedulers are in dispute.The card-tape machine operators punch out job cards on the basis of workorders received and the cards are handed out through wickets to thedispatchers.A convertor reproduces a current job schedule on tapein the central computing system.The work of the schedule coordi-nators is to reschedule daily the items which have gone off schedule.Rescheduling is done on the basis of a report from the telecomputingsystem and requires a knowledge of the amount of time required foreach operation and the flow of work in a shop. The schedule coordi-nators are required to coordinate with the production scheduler whoprepares the initial schedule for new work.The production schedulerwrites out work orders as a result of information relayed from a joint AIRESEARCH MFG. CO. OF ARIZ., DIV. OF GARRETT CORP.637committee of supervision which initially determines work schedules.These employees are located in an enclosed area of offices betweenthe factory and assembly areas, and entrance is afforded by a door-way to the aisle.The employees work the same hours, have the samesupervision, and share facilities with production employees includedin the unit.The Employer and Petitioner disagree as to the placement of a num-ber of clericals employed in the quality control and inspection depart-ment classified as department clerks, plant clerks, general clerks, andclerk-typists.The plant clerks have desks out in the floor area, makevisual inspections, prepare necessary paperwork, and check paper-work with inspection tags and nameplates on the completed units.The clerk-typists, general clerks, and department clerks type inspec-tion reports and pass out blueprints from open racks to inspectors andcheckers.They are supervised by the inspector foremen over thedepartment in which they work, have daily contact with, and thesame hours as, production employees and may progress to inspectorclassifications.All of the clerical employees discussed above have the same methodof compensation, benefits, and working conditions as the employeesincluded in the unit; they are located apart from the office clericalsand perform work related to production.Accordingly, we find thereis a close community of interest between these clericals and the pro-duction employees and we shall include them as plant clericals in theunit hereinafter found appropriate.'Other miscellaneous classifications:The parties also disagree onvarious additional categories of employees.Quality control techni-cians are employed in four subdepartments of the quality control andinspection department: material review, surveillance, inspection plan-ning, and inspections, turbines, and overhaul.Their basic function isdistinguishable from that of the inspectors in that they are responsiblefor seeing that the finished unit is a quality product.Employees arerotated in the first three subdepartments denoted above.Techniciansin the material review subdepartment review parts to determine whatdiscrepancies may exist between parts and their specifications and todetermine whether the parts are usable.Reports are made to the ma-terial review board which is composed of military representatives andrepresentatives from the quality control and the engineering depart-ments.Technicians in the surveillance subdepartment work in assem-bly areas and with outside vendors. They survey assembly proceduresto determine if a unit is being assembled so it will function properly.+ Avco Corporation,Electronics and Ordnance Divrosxon, Evendale,Ohio,131 NLRB921, 924.Liiliston Implement Company,121 NLRB868, 870;WelewJet Servtices, Inc.,119 NLRB 489,491;Ryan Aeronautical Co., Electronics Division,121 NLRB 1502, 1505(schedulers and shipping and receiving clerks) ;Waldorf Instrument Company, Divisionof F. C.Huyck&sons,122 NLRB 603, 810(blueprint control clerk). 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhere units are sent out to customers with malfunctioning parts, thesurveillance technicians will observe employees on the assembly linesboth inside and outside the Employer's plant, to determine the causefor such malfunctioning and make a report thereon.Inspection plan-ners(employedin the inspection planning and inspection,turbines,and overhaul)write detailed inspection procedures for use in inspec-tion analogous to the production procedures written by operationplanners.These technicians and the quality control clerk (subde-partment 84-83) work in completely enclosed areas, and they do notpunch timeclocks.The technicians are among the most highly paidhourly employees; they work with a salaried engineer and may pro-gress to salaried classifications.Planners,operations A, are employedin the rework department and in the development machine shop, twosubdepartments of production.The planner in rework examinesparts and checks blueprints on parts approved by the material reviewboard for rework. They determine the type of work necessary andfollow such work throughout the complete cycle.They plan the flowof work for maximum utilization of machines,and plan thesequenceof operations to be adhered to. They possess the same type of skillsand specialized knowledge as the planners in regular production whoare salaried and excluded from the unit.The latter,however, spendless time in the shop area and write out all instructions,while, due tothe pressure of time, the planners here involved transmit instructionsorally through foremen. In the development machine shop, wherescheduling time makes it essential,engineersmay be on the floor togive verbal instructions for modifications of a part and where thereis a little more time, the planners may make a quick written instruc-tion with a sketch and answer questions of the machinists.The chiefdifference between the work of these planners and the excluded plan-ners appears to be that in the latter case, time is available for prepara-tion of blueprints to go along with instructions while the planners hereinvolved must be physically in the production area because of the strictdeadline requirements.Although they spend more time on the floorthan the excluded planners, they are in the highest labor grade forhourly employees, and we find the nature of their functions, theirduties, and their interests are similar to those of the excluded planners.The development liaison men and engineering liaison men work outof an office in the engineering department which is on the second floorof theoffice area.They are supervised by the engineering departmentand share offices with office clericals and other hourly paid employeeswho are excluded from the unit. They have regular business contactswith salaried employees in their department.Their work generallyconsists of expediting in all areas, and contacts are made with produc-tion shops through the foremen. They spend about 50 percent of theirtime in outside vendors' shops. AIRESEARCH MFG. CO. OF ARIZ., DIV. OF GARRETT CORP.639We find that the nature of the functions, the diverse duties, interests,and conditions of employment of the operation planners, quality con-trol technicians in subdepartments 84-51, 84-81, 84-82, 84-83, and thequality control clerk in 84-83, development liaison men and engineer-ing liaison men, warrant their exclusion from the unit.'Leadmen:The supervisory levels at the Phoenix division consist ofdivision manager, assistant division manager, department managers,assistant department managers, general foremen, subforemen, lead-men, and group assistants.There is no disagreement with respect toany category except the leadmen in the various departments.Theyare in the highest labor grade of any employees in their group andreceive a differential in pay of 25 cents per hour.The leadmen trans-mit directions and work assignments to employees, check and inspectwork, and keep records of the work of the group. They initiate anddraft the performance ratings which are considered in determiningtransfers, promotions, and pay increases and in deciding whether aprobationary employee should be retained.They make recommenda-tions pertaining to promotions, discharges, disciplinary action, andthe adjustment of grievances.They participate in formal interviewswith employees relative to their performance reviews.Leadmen par-ticipate in a management development program, a course of instruc-tion given by the training section of the industrial relations depart-ment to all supervisory personnel from the departmental managerlevel through the leadmen level.The course includes training in com-pany policy interpretation and administration, communications,human relations, and business economics.The courses are conductedon company time. The leadmen do not punch timeclocks. The evidenceindicates that leadmen rarely perform the actual work on the ma-chines, that past supervisory experience is considered on applicationsfor leadmen positions, that in recruiting for leadmen the major jobresponsibilities are stated to include training of employees, recom-mendations regarding changes that will increase the efficiency ofgroup, participation in merit review program, preparation of per-formance reviews, and communication of company policy and prac-tice to employees.The leadman is also stated to berequiredto recom-mend need for additional employees or reductions in work force.The testimony indicated that in the inspection section there wouldbe approximately 8 supervisors for 150 employees without the lead-6 See,Waldorf Instrument Company, Division of F. C. Huyck & Sons,122 NLRB 803,805, 808;Copeland Refrigeration Corporation,118 NLRB 1364,1366;Reeves InstrumentCorporation,117 NLRB 21, 23. The functions of the excluded quality control techniciansare readily distinguishable from quality control personnel customarily included in a pro-duction and maintenance unit in cases such asWiedemann Machine Company,118 NLRB1616, 1618;Gerber Plastics Company,113 NLRB 462, 464; andMetal Products Corpora-tion,107 NLRB 94. In the cited cases the employees performed routine functions similarto those of inspectors, while the record in this proceeding indicates that the technicianshere have duties which require the critical and effective analysis of a broad variety ofproduction procedures. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, 18 for 450 machine shop employees, 10 for 275 to 300 assemblyemployees, and 2 for 70 to 80 quality control employees. On some nightshifts the only representatives of supervision are leadmen and onothers the ratio would be as high as 1 supervisor to over 60 employeeswithout leadmen. In the posture of this case, and considering the highdegree of skill and precision required of employees by the nature oftheir work, close supervision would reasonably seem to be necessary.On the entire record we find that the leadmen responsibly directthe work of the employees in their group and effectively recommendaction affecting employees so as to constitute them supervisors withinthe meaning of Section 2 (11) of the Act.Accordingly, we shall ex-clude them from the unit.'Cafeteria employees :There are 17 hourly paid employees in thecafeteria engaged in the preparation and service of food.The cafe-teria facilities are available to all employees.The cafeteria employeeshave the same benefits and conditions of employment as productionand maintenance employees in the main plant. In accordance withcustomary Board policy, we shall include them in the unit,' with theexception of those employed as cafeteria chefs who are excluded fromthe unit as supervisors.We find that the following employees of the Employer constitute aunit appropriate for collective, bargaining within the meaning of Sec-tion 9 (b) of the Act'°All production and maintenance employees, including productioninspectors and checkers, engineering and laboratory testing employees,plant clericals, and cafeteria employees, but excluding planners, op-erations A in departments 44-5V and 83-2, development and engineer-ing liaison in department 93-14, quality control technicians in de-partments Nos. 84-51, 84-81, 84-82, and 84-83, the quality control clerkin 84-83, office clericals and professional employees, guards, leadmen,and other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]e Transformer Engineers,114 NLRB 1325;Lee-Rowan Manufacturing Company,129NLRB 980;Research Craft Mfg. Corporation, et al.,129 NLRB 723;Knights of Columbu8,129 NLRB 76. See alsoCity Transportation Company,131 NLRB 814, 818;WestVirginia Pulp and PaperCo, 121 NLRB 1;WTOP, Inc.,115 NLRB 758;General Tele-phone Company of Michigan,112 NLRB 46.7 Barber-Colman Company,130 NLRB 478; and seeSolar Electric Corporation,128NLRB 35."The unit found appropriate is larger than that sought by the Petitioner, and neitherthe exact size of the unit nor the exact interest of the Petitioner in the unit is clearfrom the record before us.Accordingly, we instruct the Regional Director not to pro-ceedwith the election herein directed until he shall have first determined that thePetitioner has made an adequate showing of interest among the employees eligible tovote in the unit herein found appropriate. Since the Petitioner has expressed reserva-tions with regard to participationin anelection in a broader unit we shall permit it towithdraw its petition upon notice to the Regional Director within 5 days from the dateof issuance of this Direction, and shall thereupon vacate the Direction of Election.